Three grounds of error are alleged. First. It is insisted that there was no proof to sustain the indictment. The statute made it a felony for any one to administer *Page 232 
or cause and procure to be administered any poison with intent,c.
The evidence shows that the poison was purchased with prisoner's money, and at his request. It further shows, not directly, but by circumstances quite as conclusive and satisfactory, that he put the poison on the bread and butter prepared for Denny, acting in concert with Denny's wife for that purpose. Denny was a brakeman on a railroad, and was in the habit of taking his dinner with him in a pail each night from his house. This practice was well known to the prisoner and Denny's wife. While both of them were present, this poisoned food was set apart with other food for Denny on a plate, and, on his coming home during the night, was put into his pail as usual by Mrs. Denny. The pail, with the poisoned food, was taken away by Denny, and about noon he partook of it and was poisoned. It is entirely clear, from the evidence, that this was done by the joint arrangement of the prisoner and Mrs. Denny. He had had illicit intercourse with her for some two years, and their design was to take Denny's life. There had been talk of a marriage in that event between the prisoner and Denny's wife. He was a widower, and she twenty-two years old. The prisoner left her room that night about one in the morning, as Denny came in about two, and remaining but a few minutes took off with him the poisoned food. Was this an administering or causing and procuring an administering within the statute? I cannot doubt that it was. The English statute is the same as ours, except instead of causing and procuring to be administered, it says, "or shall cause to be taken by any person, any poison," c. Under that statute, it was held that putting the poison into the coffee pot with coffee, and telling her mistress she had put the coffee there for her breakfast, and the mistress partook of it, was causing it to be taken.
It was certainly never intended to confine this offense to the manual administering of the poison to a person. So construed, it would be substantially without effect, and would not reach the large class of offenders at whom it was aimed. *Page 233 
The word administer has a far more extended meaning. Webster defines it, among other things, to mean, "to furnish, to give, to administer medicine, to direct and cause it to be taken." As used in this statute, it was obviously intended to cover this whole ground — making it penal to furnish or cause it to be furnished and taken, to give or cause it to be taken. And it embraced and was intended to embrace every mode of giving it or causing it to be taken. A penal statute should be construed according to its plain import, to give it life according to its apparent purpose. In both letter and spirit I think the statute embraces this case.
The evidence very satisfactorily shows that the prisoner prepared this poisoned bread and butter to be taken by Denny. It was laid aside by his paramour, in his presence, with the other food for Denny. Prisoner caused her to put it in his pail, when he arrived to be taken by him, and it was taken accordingly.
The objection as to identifying the slung shot cannot be sustained. It was important to show the intention of the prisoner as to Denny — his murderous purpose. In such case it is not necessarily inadmissible, because it proves an independent crime. This has been repeatedly held.
The question to Mrs. Denny, were you not in the habit of having sexual intercourse with others than your husband before you had connection with the prisoner, was, I think, properly overruled.
This question went back more than two years prior to the commission of this offense, and could have little or no bearing upon the case. It would have added nothing to the depravity of her moral character as already proved, and would have had no tendency to impeach her credibility before the jury more than it was already impeached. Her loose conduct with other men two years before, would have thrown no light upon her purpose and conduct on the occasion in question.
The admissibility of this testimony, and also that offering to show her illicit connection with other named persons, has *Page 234 
been lately held in this court to rest in the discretion of the court at the trial — only to be reviewed for abuse.
It is quite clear that the prisoner has suffered nothing by the rejection of this evidence, and that the discretion of the court at the trial was not abused.
Though I wish to say that, in my opinion, as a general rule, evidence, on cross-examination, tending to impeach the credibility of a witness, should be rejected with very great caution. Its exclusion can rarely be proper.
Judgment affirmed. *Page 235